Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 1 of 16
Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 2 of 16
Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 3 of 16
                                                      Case 18-12012-LSS Doc 397 Filed 11/20/18 Page 4 of 16
                                                                       Open Road Films, LLC, et al.
                                                                            Electronic Mail
                                                                             Exhibit Pages
Page # : 1 of 5                                                                                                                                                           11/19/2018 04:34:04 PM
000111P001-1400S-059                                 000105P002-1400S-059                                 000153P001-1400S-059                                 000152P001-1400S-059
AKIN GUMP STRAUSS HAUER & FELD LLP                   ASHBY & GEDDES, P.A.                                 AUSTRIA SHRUM LLC                                    BALLARD SPAHR LLP
DAVID F. STABER, ESQ.                                WILLIAM P BOWDEN, ESQ                                MATTHEW P AUSTRIA                                    MATTHEW G SUMMERS;LAUREL D ROGLEN
1700 PACIFIC AVENUE                                  500 DELAWARE AVE                                     1201 N ORANGE ST STE 502                             919 N MARKET ST 11TH FLOOR
DALLAS TX 75201-4624                                 8TH FLOOR                                            WILMINGTON DE 19801                                  WILMINGTON DE 19801-3034
DSTABER@AKINGUMP.COM                                 WILMINGTON DE 19801-1150                             MAUSTRIA@AUSTRIASHRUM.COM                            SUMMERSM@BALLARDSPAHR.COM
                                                     WBOWDEN@ASHBYGEDDES.COM



000152P001-1400S-059                                 000129P001-1400S-059                                 000129P001-1400S-059                                 000129P001-1400S-059
BALLARD SPAHR LLP                                    BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP
MATTHEW G SUMMERS;LAUREL D ROGLEN                    DAVID M POWLEN;KEVIN G COLLINS                       DAVID M POWLEN;KEVIN G COLLINS                       DAVID M POWLEN;KEVIN G COLLINS
919 N MARKET ST 11TH FLOOR                           1000 N WEST ST STE 1500                              1000 N WEST ST STE 1500                              1000 N WEST ST STE 1500
WILMINGTON DE 19801-3034                             WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
ROGLENL@BALLARDSPAHR.COM                             DAVID.POWLEN@BTLAW.COM                               KEVIN.COLLINS@BTLAW.COM                              dpowlen@btlaw.com




000129P001-1400S-059                                 000130P001-1400S-059                                 000130P001-1400S-059                                 004021P001-1400A-059
BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP                               BLANK ROME LLP
DAVID M POWLEN;KEVIN G COLLINS                       PAUL LAURIN;JONATHAN WIGHT                           PAUL LAURIN;JONATHAN WIGHT                           MICHAEL D DEBAECKE
1000 N WEST ST STE 1500                              2029 CENTURY PARK E STE 300                          2029 CENTURY PARK E STE 300                          1201 N MARKET ST
WILMINGTON DE 19801                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067                                 STE 800
kcollins@btlaw.com                                   PLAURIN@BTLAW.COM                                    JWIGHT@BTLAW.COM                                     WILMINGTON DE 19801
                                                                                                                                                               DEBAECKE@BLANKROME.COM



004008P002-1400A-059                                 004007P001-1400A-059                                 004007P001-1400A-059                                 000160P001-1400S-059
BLANK ROME LLP                                       BLANK ROME LLP                                       BLANK ROME LLP                                       BUCHALTER, A PROFESSIONAL CORPORATION
RICK ANTONOFF                                        STANLEY B TARR                                       STANLEY B TARR                                       JEANNIE KIM, ESQ
THE CHRYSLER BUILDING                                BRYAN J. HALL                                        BRYAN J. HALL                                        55 SECOND ST, 17TH FLOOR
405 LEXINGTON AVENUE                                 1201 N MARKET STREET SUITE 800                       1201 N MARKET STREET SUITE 800                       SAN FRANCISCO CA 94105-3493
NEW YORK NY 10174                                    WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  JKIM@BUCHALTER.COM
RANTONOFF@BLANKROME.COM                              TARR@BLANKROME.COM                                   BHALL@BLANKROME.COM



000142P001-1400S-059                                 000155P001-1400S-059                                 000108P001-1400S-059                                 000108P001-1400S-059
BUCHALTER, A PROFESSIONAL CORPORATION                BUCHANAN INGERSOLL & ROONEY PC                       BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION
PAMELA K WEBSTER                                     MARY F CALOWAY,ESQ                                   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL
1000 WILSHIRE BLVD STE 1500                          919 N MARKET ST STE 1500                             801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950
LOS ANGELES CA 90017                                 WILMINGTON DE 19801                                  GLENDALE CA 91203                                    GLENDALE CA 91203
PWEBSTER@BUCHALTER.COM                               MARY.CALOWAY@BIPC.COM                                JKOHANSKI@BUSHGOTTLIEB.COM                           DAHDOOT@BUSHGOTTLIEB.COM




000108P001-1400S-059                                 000108P001-1400S-059                                 004026P001-1400A-059                                 004026P001-1400A-059
BUSH GOTTLIEB, A LAW CORPORATION                     BUSH GOTTLIEB, A LAW CORPORATION                     COLE SCHOTZ PC                                       COLE SCHOTZ PC
JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   NORMAN L PERNICK                                     NORMAN L PERNICK
801 NORTH BRAND BLVD STE 950                         801 NORTH BRAND BLVD STE 950                         PATRICK J. REILLEY                                   PATRICK J. REILLEY
GLENDALE CA 91203                                    GLENDALE CA 91203                                    500 DELAWARE AVENUE SUITE 1410                       500 DELAWARE AVENUE SUITE 1410
KPRESTEGARD@BUSHGOTTLIEB.COM                         KIRELAND@BUSHGOTTLIEB.COM                            WILMINGTON DE 19801                                  WILMINGTON DE 19801
                                                                                                          NPERNICK@COLESCHOTZ.COM                              PREILLEY@COLESCHOTZ.COM
                                                  Case 18-12012-LSS Doc 397 Filed 11/20/18 Page 5 of 16
                                                                   Open Road Films, LLC, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 2 of 5                                                                                                                             11/19/2018 04:34:04 PM
000150P001-1400S-059                            000150P001-1400S-059                    000117P001-1400S-059                    000009P001-1400S-059
CROSS & SIMON, LLC                              CROSS & SIMON, LLC                      DELAWARE ATTORNEY GENERAL               DELAWARE DIVISION OF REVENUE
CHRISTOPHER P. SIMON / KEVIN S. MANN            CHRISTOPHER P. SIMON / KEVIN S. MANN    ATTN: BANKRUPTCY DEPARTMENT             ZILLAH A. FRAMPTON, BANKR. ADMIN.
1105 NORTH MARKET STREET, SUITE 901             1105 NORTH MARKET STREET, SUITE 901     CARVEL STATE OFFICE BUILDING            CARVEL STATE OFFICE BUILD. 8TH FLOOR
WILMINGTON DE 19801                             WILMINGTON DE 19801                     820 N FRENCH ST. 6TH FL                 820 N. FRENCH STREET
csimon@crosslaw.com                             kmann@crosslaw.com                      WILMINGTON DE 19801                     WILMINGTON DE 19801
                                                                                        ATTORNEY.GENERAL@STATE.DE.US            FASNOTIFY@STATE.DE.US



000119P001-1400S-059                            000122P001-1400S-059                    000138P003-1400S-059                    000138P003-1400S-059
DELAWARE SECRETARY OF STATE                     DELAWARE STATE TREASURY                 ENTERTAINMENT ONE FILMS CANADA INC      ENTERTAINMENT ONE FILMS CANADA INC
CORPORATIONS FRANCHISE TAX                      ATTN: BANKRUTPCY DEPARTMENT             LAUREN BLAIWAIS;EMILY HARRIS            LAUREN BLAIWAIS;EMILY HARRIS
PO BOX 898                                      820 SILVER LAKE BLVD STE 100            134 PETER STREET STE 700                134 PETER STREET STE 700
DOVER DE 19903                                  DOVER DE 19904                          TORONTO ON M5V 2H2                      TORONTO ON M5V 2H2
DOSDOC_FTAX@STATE.DE.US                         STATETREASURER@STATE.DE.US              CANADA                                  CANADA
                                                                                        LBLAIWAIS@ENTONEGROUP.COM               EHARRIS@ENTONEGROUP.COM



000113P001-1400S-059                            000113P001-1400S-059                    004020P001-1400A-059                    004022P001-1400A-059
FOLEY AND LARDNER LLP                           FOLEY AND LARDNER LLP                   FRIEDMAN AND SPRINGWATER LLP            FRIEDMAN AND SPRINGWATER LLP
ASHLEY M MCDOW;FAHIM FARIVAR                    ASHLEY M MCDOW;FAHIM FARIVAR            DERRICK HANSEN                          ELLEN A FRIEDMAN ESQ
555 SOUTH FLOWER ST STE 3300                    555 SOUTH FLOWER ST STE 3300            1007 NORTH ORANGE STREET 4TH FLOOR      350 SANSOME STREET SUITE 210
LOS ANGELES CA 90071-2300                       LOS ANGELES CA 90071-2300               WILMINGTON DE 19801                     SAN FRANCISCO CA 94104
AMCDOW@FOLEY.COM                                FFARIVAR@FOLEY.COM                      DHANSEN@FRIEDMANSPRING.COM              EFRIEDMAN@FRIEDMANSPRING.COM




004027P001-1400A-059                            000151P001-1400S-059                    000154P001-1400S-059                    000135P001-1400S-059
GREENBERG GLUSKER FIELDS CLAMAN AND MACHTINGE   HILLER LAW, LLC                         HUSCH BLACKWELL LLP                     IRELL & MANELLA LLP
BRIAN L DAVIDOFF                                Adam Hiller                             MICHAEL D FIELDING                      JEFFREY REISNER; KERRI LYMAN
1900 AVENUE OF TH ESTARS                        1500 North French Street, 2nd Floor     4801 MAIN ST STE 1000                   840 NEWPORT CENTER DR STE 400
21ST FLOOR                                      WILMINGTON DE 19801                     KANSAS CITY MO 64112                    NEWPORT BEACH CA 92660-6324
LOS ANGELES CA 90067                            ahiller@adamhillerlaw.com               MICHAEL.FIELDING@HUSCHBLACKWELL.COM     JREISNER@IRELL.COM
BDAVIDOFF@GREENBERGGLUSKER.COM



000135P001-1400S-059                            004015P001-1400A-059                    000147P001-1400S-059                    000146P001-1400S-059
IRELL & MANELLA LLP                             JENS C SCHNEIDER                        KASHISHIAN LAW LLC                      KASIMA LLC
JEFFREY REISNER; KERRI LYMAN                    LUDWIGSPLATZ 9                          ANN KASHISHIAN, ESQ                     MICHAEL POLITI
840 NEWPORT CENTER DR STE 400                   GIEBEN 35390                            501 SILVERSIDE ROAD                     100 ENTERPRISE DRIVE STE 505
NEWPORT BEACH CA 92660-6324                     GERMANY                                 WILMINGTON DE 19809                     ROCKAWAY NJ 07866
KLYMAN@IRELL.COM                                SCHNEIDER-ANWALT@T-ONLINE.DE            AMK@KASHISHIANLAW.COM                   MIKE@DCIP.COM




000146P001-1400S-059                            000158P001-1400S-059                    000158P001-1400S-059                    000159P001-1400S-059
KASIMA LLC                                      KLEHR HARRISON HARVEY BRANZBURG LLP     KLEHR HARRISON HARVEY BRANZBURG LLP     KLEHR HARRISON HARVEY BRANZBURG LLP
MICHAEL POLITI                                  DOMENIC E PACITTI;MICHAEL W YURKEWICZ   DOMENIC E PACITTI;MICHAEL W YURKEWICZ   MORTON R BRANZBURG
100 ENTERPRISE DRIVE STE 505                    919 N MARKET ST STE 1000                919 N MARKET ST STE 1000                1835 MARKET ST 14TH FLOOR
ROCKAWAY NJ 07866                               WILMINGTON DE 19801-3062                WILMINGTON DE 19801-3062                PHILADELPHIA PA 19103
MARK@DCIP.COM                                   DPACITTI@KLEHR.COM                      MYURKEWICZ@KLEHR.COM                    MBRANZBURG@KLEHR.COM
                                        Case 18-12012-LSS Doc 397 Filed 11/20/18 Page 6 of 16
                                                         Open Road Films, LLC, et al.
                                                              Electronic Mail
                                                               Exhibit Pages
Page # : 3 of 5                                                                                                                     11/19/2018 04:34:04 PM
000156P001-1400S-059                   000157P001-1400S-059                   004012P001-1400A-059                     000109P001-1400S-059
LATHAM & WATKINS LLP                   LATHAM & WATKINS LLP                   LAW OFFICE OF JEFFREY A SLOTT            LAW OFFICE OF SUSAN E KAUFMAN LLC
ANDREW M PARLEN                        JASON B GOTT                           15760 VENTURA BOULEVARD SUITE 1600       SUSAN E KAUFMAN, ESQ
885 THIRD AVE                          330 NORTH WABASH AVE STE 2800          ENCINO CA 91436                          919 N MARKET ST STE 460
NEW YORK NY 10022                      CHICAGO IL 60611                       JSLOTT@AOL.COM                           WILMINGTON DE 19801
ANDREW.PARLEN@LW.COM                   JASON.GOTT@LW.COM                                                               SKAUFMAN@SKAUFMANLAW.COM




000145P001-1400S-059                   000144P001-1400S-059                   000116P001-1400S-059                     000116P001-1400S-059
LOEB & LOEB LLP                        LOEB & LOEB LLP                        LUSKIN STERN & EISLER LLP                LUSKIN STERN & EISLER LLP
LANCE N JURICH                         VADIM J RUBINSTEIN,ESQ                 RICHARD STERN; STEPHAN E HORNUNG         RICHARD STERN; STEPHAN E HORNUNG
10100 SANTA MONICA BLVD                345 PARK AVE                           ELEVEN TIMES SQUARE                      ELEVEN TIMES SQUARE
LOS ANGELES CA 90067                   NEW YORK NY 10154                      NEW YORK NY 10036                        NEW YORK NY 10036
LJURICH@LOEB.COM                       VRUBINSTEIN@LOEB.COM                   STERN@LSELLP.COM                         HORNUNG@LSELLP.COM




004018P001-1400A-059                   004018P001-1400A-059                   000132P001-1400S-059                     000131P001-1400S-059
MORRIS NICHOLS ARSHT AND TUNNELL LLP   MORRIS NICHOLS ARSHT AND TUNNELL LLP   PACHULSKI STANG ZIEHL & JONES LLP        PACHULSKI STANG ZIEHL & JONES LLP
DEREK C ABBOTT                         DEREK C ABBOTT                         COLIN R ROBINSON, ESQ                    ROBERT J FEINSTEIN;SCOTT L HAZAN
MATTHEW B. HARVEY                      MATTHEW B. HARVEY                      919 N MARKET ST, 17TH FLOOR              780 THIRD AVE, 34TH FLOOR
1201 NORTH MARKET ST                   1201 NORTH MARKET ST                   WILMINGTON DE 19801                      NEW YORK NY 10017
16TH FLOOR                             16TH FLOOR                             CROBINSON@PSZJLAW.COM                    RFEINSTEIN@PSZJLAW.COM
WILMINGTON DE 19801                    WILMINGTON DE 19801
DABBOTT@MNAT.COM                       MHARVEY@MNAT.COM


000131P001-1400S-059                   000016P001-1400S-059                   000110P001-1400S-059                     000110P001-1400S-059
PACHULSKI STANG ZIEHL & JONES LLP      PAUL HASTINGS LLP                      PAUL HASTINGS LLP                        PAUL HASTINGS LLP
ROBERT J FEINSTEIN;SCOTT L HAZAN       ANDREW V. TENZER                       ANDREW V TENZER;SHLOMO MAZA              ANDREW V TENZER;SHLOMO MAZA
780 THIRD AVE, 34TH FLOOR              200 PARK AVENUE                        75 EAST 55TH ST                          75 EAST 55TH ST
NEW YORK NY 10017                      NEW YORK NY 10166                      NEW YORK NY 10022                        NEW YORK NY 10022
SHAZAN@PSZJLAW.COM                     ANDREWTENZER@PAULHASTINGS.COM          ANDREWTENZER@PAULHASTINGS.COM            SHLOMOMAZA@PAULHASTINGS.COM




000015P001-1400S-059                   000149P001-1400S-059                   000128P001-1400S-059                     000136P002-1400S-059
PAUL HASTINGS LLP                      PILLSBURY WINTHROP SHAW PITTMAN LLP    PROCOPIO CORY HARGREAVES & SAVITCH LLP   REED SMITH LLP
SUSAN WILLIAMS                         KATHY A JORRIE, ESQ                    GERALD P KENNEDY, ESQ                    KURT GWYNNE; JASON ANGELO
1999 AVENUE OF THE STARS               725 SOUTH FIGUEROA ST STE 2800         525 B STREET STE 2200                    1201 N. MARKET ST STE 1500
27TH FLOOR                             LOS ANGELES CA 90017-5406              SAN DIEGO CA 92101                       WILMINGTON DE 19801
LOS ANGELES CA 90067                   KATHY.JORRIE@PILLSBURYLAW.COM          GERALD.KENNEDY@PROCOPIO.COM              KGWYNNE@REEDSMITH.COM
SUSANWILLIAMS@PAULHASTINGS.COM



000136P002-1400S-059                   000114P001-1400S-059                   000114P001-1400S-059                     000115P001-1400S-059
REED SMITH LLP                         REED SMITH LLP                         REED SMITH LLP                           REED SMITH LLP
KURT GWYNNE; JASON ANGELO              MARSHA A HOUSTON;CHRISTOPHER O RIVAS   MARSHA A HOUSTON;CHRISTOPHER O RIVAS     MICHAEL S SHERMAN
1201 N. MARKET ST STE 1500             355 SOUTH GRAND AVE STE 2900           355 SOUTH GRAND AVE STE 2900             1901 AVE OF THE STARS STE 700
WILMINGTON DE 19801                    LOS ANGELES CA 90071-1514              LOS ANGELES CA 90071-1514                LOS ANGELES CA 90067
JANGELO@REEDSMITH.COM                  MHOUSTON@REEDSMITH.COM                 CRIVAS@REEDSMITH.COM                     MSHERMAN@REEDSMITH.COM
                                                 Case 18-12012-LSS Doc 397 Filed 11/20/18 Page 7 of 16
                                                                  Open Road Films, LLC, et al.
                                                                       Electronic Mail
                                                                        Exhibit Pages
Page # : 4 of 5                                                                                                                                     11/19/2018 04:34:04 PM
000137P001-1400S-059                            000137P001-1400S-059                        000137P001-1400S-059                        000141P001-1400S-059
RICHARDS LAYTON & FINGER PA                     RICHARDS LAYTON & FINGER PA                 RICHARDS LAYTON & FINGER PA                 ROBINS KAPLAN LLP
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD       D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD   HOWARD J WEG;MICHAEL T DELANEY
ONE RODNEY SQUARE                               ONE RODNEY SQUARE                           ONE RODNEY SQUARE                           2049 CENTURY PARK EAST STE 3400
920 NORTH KING ST                               920 NORTH KING ST                           920 NORTH KING ST                           LOS ANGELES CA 90067
WILMINGTON DE 19801                             WILMINGTON DE 19801                         WILMINGTON DE 19801                         HWEG@ROBINSKAPLAN.COM
DEFRANCESCHI@RLF.COM                            MERCHANT@RLF.COM                            HAYWOOD@RLF.COM



000141P001-1400S-059                            000148P001-1400S-059                        000148P001-1400S-059                        000120P001-1400S-059
ROBINS KAPLAN LLP                               ROSENTHAL MONHAIT & GODDESS PA              ROSENTHAL MONHAIT & GODDESS PA              SECURITIES & EXCHANGE COMMISSION
HOWARD J WEG;MICHAEL T DELANEY                  NORMAN M MONHAIT;EDWARD B ROSENTHAL         NORMAN M MONHAIT;EDWARD B ROSENTHAL         NY REG OFFICE ATTN: BANKRUPTCY DEPT.
2049 CENTURY PARK EAST STE 3400                 919 N MARKET ST STE 1401                    919 N MARKET ST STE 1401                    BROOKFIELD PL
LOS ANGELES CA 90067                            P O BOX 1070                                P O BOX 1070                                200 VESEY ST STE 400
MDELANEY@ROBINSKAPLAN.COM                       WILMINGTON DE 19899-1070                    WILMINGTON DE 19899-1070                    NEW YORK NY 10281-1022
                                                NMONHAIT@RMGGLAW.COM                        EROSENTHAL@RMGGLAW.COM                      NYROBANKRUPTCY@SEC.GOV



000123P001-1400S-059                            000140P002-1400S-059                        000140P002-1400S-059                        004009P001-1400A-059
SECURITIES & EXCHANGE COMMISSION                SHEPPARD MULLIN RICHTER & HAMPTON LLP       SHEPPARD MULLIN RICHTER & HAMPTON LLP       SHUMAKER MALLORY LLP
PHIL. OFC - ATTN: BANKRUPTCY DEPT.              EDWARD H TILLINGHAST, ESQ                   EDWARD H TILLINGHAST, ESQ                   CLARISSE YOUNG SHUMAKER
ONE PENN CENTER                                 MICHAEL T DRISCOLL, ESQ                     MICHAEL T DRISCOLL, ESQ                     BRETT J. WASSERMAN
1617 JFK BLVD. STE 520                          30 ROCKEFELLER PLAZA                        30 ROCKEFELLER PLAZA                        333 S GRAND AVE SUITE 3400
PHILADELPHIA PA 19103                           NEW YORK NY 10112                           NEW YORK NY 10112                           LOS ANGELES CA 90071
SECBANKRUPTCY@SEC.GOV                           ETILLINGHAST@SHEPPARDMULLIN.COM             MDRISCOLL@SHEPPARDMULLIN.COM                YOUNGSHUMAKER@SMCOUNSEL.COM



004009P001-1400A-059                            000107P001-1400S-059                        000106P001-1400S-059                        000007P002-1400S-059
SHUMAKER MALLORY LLP                            SIDLEY AUSTIN LLP                           SIDLEY AUSTIN LLP                           US ATTORNEY FOR DELAWARE
CLARISSE YOUNG SHUMAKER                         ANNIE C WALLIS, ESQ                         JENNIFER C HAGLE, ESQ                       CHARLES OBERLY C/O ELLEN SLIGHTS
BRETT J. WASSERMAN                              ONE SOUTH DEARBORN                          555 WEST FIFTH ST 40TH FLOOR                1007 N. ORANGE STREET STE 700
333 S GRAND AVE SUITE 3400                      CHICAGO IL 60603                            LOS ANGELES CA 90013                        PO BOX 2046
LOS ANGELES CA 90071                            AWALLIS@SIDLEY.COM                          JHAGLE@SIDLEY.COM                           WILMINGTON DE 19899-2046
WASSERMAN@SMCOUNSEL.COM                                                                                                                 USADE.ECFBANKRUPTCY@USDOJ.GOV



000133P001-1400S-059                            000133P001-1400S-059                        000134P001-1400S-059                        000134P001-1400S-059
VENABLE LLP                                     VENABLE LLP                                 VENABLE LLP                                 VENABLE LLP
JAMIE L EDMONSON;DANIEL A O'BRIEN               JAMIE L EDMONSON;DANIEL A O'BRIEN           KEITH C OWENS                               KEITH C OWENS
1201 N MARKET ST STE 1400                       1201 N MARKET ST STE 1400                   2049 CENTURY PARK EAST STE 2300             2049 CENTURY PARK EAST STE 2300
WILMINGTON DE 19801                             WILMINGTON DE 19801                         LOS ANGELES CA 90067                        LOS ANGELES CA 90067
JLEDMONSON@VENABLE.COM                          DAOBRIEN@VENABLE.COM                        KCOWENS@VENABLE.COM                         kowens@venable.com




004019P001-1400A-059                            004023P001-1400A-059                        004016P001-1400A-059                        004017P001-1400A-059
VERITAS TECHNOLOGIES LLC                        VORYS SATER SEYMOUR AND PEASE LLP           WHITE AND WILLIAMS LLP                      WHITE AND WILLIAMS LLP
DAVID A LUCERO ESQ                              TIFFANY STRELOW COBB ESQ                    MARC S CASARINO                             AMY E VULPIO
DIRECTOR GLOBAL LITIGATION AND EMPLOYMENT LAW   52 EAST GAY ST                              600 N KING STREET SUITE 800                 1650 MARKET STREET SUITE 1800
2625 AUGUSTINE DR                               COLUMBUS OH 43215                           WILMINGTON DE 19801                         PHILADELPHIA PA 19103
SANTA CLARA CA 95054                            TSCOBB@VORYS.COM                            CASARINOM@WHITEANDWILLIAMS.COM              VULPIOA@WHITEANDWILLIAMS.COM
DAVID.LUCERO@VERITAS.COM
                                                Case 18-12012-LSS Doc 397 Filed 11/20/18 Page 8 of 16
                                                                 Open Road Films, LLC, et al.
                                                                      Electronic Mail
                                                                       Exhibit Pages
Page # : 5 of 5                                                                                                                                        11/19/2018 04:34:04 PM
000112P001-1400S-059                           000112P001-1400S-059                           000112P001-1400S-059                           000139P001-1400S-059
WHITEFORD, TAYLOR & PRESTON LLC                WHITEFORD, TAYLOR & PRESTON LLC                WHITEFORD, TAYLOR & PRESTON LLC                WYATT TARRANT & COMBS LLP
C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN   MARY L FULLINGTON
THE RENAISSANCE CENTRE                         THE RENAISSANCE CENTRE                         THE RENAISSANCE CENTRE                         250 WEST MAIN ST STE 1600
405 NORTH KING ST., STE 500                    405 NORTH KING ST., STE 500                    405 NORTH KING ST., STE 500                    LEXINGTON KY 40507
WILMINGTON DE 19801                            WILMINGTON DE 19801                            WILMINGTON DE 19801                            MFULLINGTON@WYATTFIRM.COM
CSAMIS@WTPLAW.COM                              KGOOD@WTPLAW.COM                               ASTULMAN@WTPLAW.COM




               Records Printed :               100
Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 9 of 16
                                      Case 18-12012-LSS  Doc
                                                      Open   397Films,
                                                           Road    FiledLLC,
                                                                         11/20/18
                                                                             et al. Page 10 of 16
                                                                          Facsimile
Page # : 1 of 1                                                          Exhibit Page                                          11/19/2018 04:33:09 PM
000059P002-1400S-059                  000004P001-1400S-059                      000005P003-1400S-059               000006P002-1400S-059
BANK OF AMERICA, N.A.                 INTERNAL REVENUE SERVICE                  INTERNAL REVENUE SERVICE           OFFICE OF THE U.S. TRUSTEE
TIFFANY SHIN/AGENCY MANAGEMENT        CENTRALIZED INSOLVENCY OPERATION          CENTRALIZED INSOLVENCY OPERATION   LINDA RICHENDERFER
HOUGHTON BANK. CTR MC WA3-132-01-01   PO BOX 7346                               2970 MARKET STREET                 844 KING STREET
10623 NE 68TH STREET                  PHILADELPHIA PA 19101-7346                MAIL STOP 5-Q30 133                SUITE 2207
KIRKLAND WA 98033                     Fax#: (267) 941-1015                      PHILADELPHIA PA 19104-5016         WILMINGTON DE 19801
Fax#: 415-343-0561                                                              Fax#: (267) 941-1015               Fax#: (302) 573-6497


000143P001-1400S-059
STEPHEN SILVERMAN LAW
STEPHEN E SILVERMAN
6945 E SAHUARO DRIVE STE 125
SCOTTSDALE AZ 85254
Fax#: 480-400-1065




                 Records Printed :    5
Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 11 of 16
                                        Case 18-12012-LSS                     Doc 397   Filed 11/20/18               Page 12 of 16
                                                                         Open Road Films, LLC, et al.
                                                                              Federal Express
                                                                               Exhibit Pages
Page # : 1 of 3                                                                                                                                           11/19/2018 04:42:38 PM
000111P001-1400S-059                    000105P002-1400S-059                             000153P001-1400S-059                                 000152P001-1400S-059
AKIN GUMP STRAUSS HAUER & FELD LLP      ASHBY & GEDDES, P.A.                             AUSTRIA SHRUM LLC                                    BALLARD SPAHR LLP
DAVID F. STABER, ESQ.                   WILLIAM P BOWDEN, ESQ                            MATTHEW P AUSTRIA                                    MATTHEW G SUMMERS;LAUREL D ROGLEN
1700 PACIFIC AVE. STE 4100              500 DELAWARE AVE                                 1201 N ORANGE ST STE 502                             919 N MARKET ST 11TH FLOOR
DALLAS TX 75201-4624                    8TH FLOOR                                        WILMINGTON DE 19801                                  WILMINGTON DE 19801-3034
                                        WILMINGTON DE 19801-1150



000017P001-1400S-059                    000059P002-1400S-059                             000129P001-1400S-059                                 000130P001-1400S-059
BANK OF AMERICA AS ADMIN. AGENT         BANK OF AMERICA, N.A.                            BARNES & THORNBURG LLP                               BARNES & THORNBURG LLP
333 S HOPE ST                           TIFFANY SHIN/AGENCY MANAGEMENT                   DAVID M POWLEN;KEVIN G COLLINS                       PAUL LAURIN;JONATHAN WIGHT
13TH FL                                 HOUGHTON BANK. CTR MC WA3-132-01-01              1000 N WEST ST STE 1500                              2029 CENTURY PARK E STE 300
LOS ANGELES CA 90071                    10623 NE 68TH STREET                             WILMINGTON DE 19801                                  LOS ANGELES CA 90067
                                        KIRKLAND WA 98033



004007P001-1400A-059                    004008P002-1400A-059                             004021P001-1400A-059                                 000142P001-1400S-059
BLANK ROME LLP                          BLANK ROME LLP                                   BLANK ROME LLP                                       BUCHALTER, A PROFESSIONAL CORPORATION
STANLEY B TARR                          RICK ANTONOFF                                    MICHAEL D DEBAECKE                                   PAMELA K WEBSTER
BRYAN J. HALL                           THE CHRYSLER BUILDING                            1201 N MARKET ST                                     1000 WILSHIRE BLVD STE 1500
1201 N MARKET STREET SUITE 800          405 LEXINGTON AVENUE                             STE 800                                              LOS ANGELES CA 90017
WILMINGTON DE 19801                     NEW YORK NY 10174                                WILMINGTON DE 19801



000160P001-1400S-059                    000155P001-1400S-059                             000108P001-1400S-059                                 004024P001-1400A-059
BUCHALTER, A PROFESSIONAL CORPORATION   BUCHANAN INGERSOLL & ROONEY PC                   BUSH GOTTLIEB, A LAW CORPORATION                     CELLA LANGE AND CELLA LLP
JEANNIE KIM, ESQ                        MARY F CALOWAY,ESQ                               JOSEPH KOHANSKI;DAVID AHDOOT;KIRK PRESTEGARD, KIEL   BRIAN L CELLA ESQ
55 SECOND ST, 17TH FLOOR                919 N MARKET ST STE 1500                         801 NORTH BRAND BLVD STE 950                         1600 SOUTH MAIN PLZ
SAN FRANCISCO CA 94105-3493             WILMINGTON DE 19801                              GLENDALE CA 91203                                    STE 180
                                                                                                                                              WALNUT CREEK CA 94596



004026P001-1400A-059                    004028P001-1400A-059                             000150P001-1400S-059                                 000117P001-1400S-059
COLE SCHOTZ PC                          COZEN OCONNOR                                    CROSS & SIMON, LLC                                   DELAWARE ATTORNEY GENERAL
NORMAN L PERNICK                        MARK FELGER                                      CHRISTOPHER P. SIMON / KEVIN S. MANN                 ATTN: BANKRUPTCY DEPARTMENT
PATRICK J. REILLEY                      1201 NORTH MARKET STREET SUITE 1001              1105 NORTH MARKET STREET, SUITE 901                  CARVEL STATE OFFICE BUILDING
500 DELAWARE AVENUE SUITE 1410          WILMINGTON DE 19801                              WILMINGTON DE 19801                                  820 N FRENCH ST. 6TH FL
WILMINGTON DE 19801                                                                                                                           WILMINGTON DE 19801



000009P001-1400S-059                    000008P001-1400S-059                             000122P001-1400S-059                                 000138P003-1400S-059
DELAWARE DIVISION OF REVENUE            DELAWARE SECRETARY OF STATE                      DELAWARE STATE TREASURY                              ENTERTAINMENT ONE FILMS CANADA INC
ZILLAH A. FRAMPTON, BANKR. ADMIN.       DIVISION OF CORPORATIONS                         ATTN: BANKRUTPCY DEPARTMENT                          LAUREN BLAIWAIS;EMILY HARRIS
CARVEL STATE OFFICE BUILD. 8TH FLOO     401 FEDERAL STREET, SUITE 4                      820 SILVER LAKE BLVD STE 100                         134 PETER STREET STE 700
820 N. FRENCH STREET                    DOVER DE 19901                                   DOVER DE 19904                                       TORONTO ON M5V 2H2
WILMINGTON DE 19801                                                                                                                           CANADA



004014P001-1400A-059                    000113P001-1400S-059                             004029P001-1400A-059                                 004010P001-1400A-059
FERRY JOSEPH PA                         FOLEY AND LARDNER LLP                            FOLEY AND LARDNER LLP                                FRIEDMAN AND SPRINGWATER LLP
THEODORE J TACCONELLI                   ASHLEY M MCDOW;FAHIM FARIVAR                     ASHLEY M MCDOW                                       DERRICK HANSEN
824 MARKET ST                           555 SOUTH FLOWER ST STE 3300                     555 SOUTH FLOWER ST                                  1007 NORTH ORANGE STREET 4TH FLOOR
STE 1000                                LOS ANGELES CA 90071-2300                        STE 3300                                             4TH FLOOR
WILMINGTON DE 19801                                                                      LOS ANGELES CA 90071-2300                            WILMINGTON DE 19801
                                               Case 18-12012-LSS                  Doc 397      Filed 11/20/18            Page 13 of 16
                                                                               Open Road Films, LLC, et al.
                                                                                    Federal Express
                                                                                     Exhibit Pages
Page # : 2 of 3                                                                                                                                                 11/19/2018 04:42:38 PM
004011P001-1400A-059                           004013P001-1400A-059                             004027P001-1400A-059                            000151P001-1400S-059
FRIEDMAN AND SPRINGWATER LLP                   GREENBERG GLUSKER FIELDS                         GREENBERG GLUSKER FIELDS CLAMAN AND MACHTINGE   HILLER LAW, LLC
ELLEN A FRIEDMAN ESQ                           CLAMAN & MACHTINGER LLP                          BRIAN L DAVIDOFF                                Adam Hiller
350 SANSOME STREET SUITE 210                   BRIAN L DAVIDOFF                                 1900 AVENUE OF TH ESTARS                        1500 North French Street, 2nd Floor
STE 210                                        1900 AVENUE OF THE STARS                         21ST FLOOR                                      WILMINGTON DE 19801
SAN FRANCISCO CA 94104                         21ST FLOOR                                       LOS ANGELES CA 90067
                                               LOS ANGELES CA 90067


000154P001-1400S-059                           000005P003-1400S-059                             000135P001-1400S-059                            004015P001-1400A-059
HUSCH BLACKWELL LLP                            INTERNAL REVENUE SERVICE                         IRELL & MANELLA LLP                             JENS C SCHNEIDER
MICHAEL D FIELDING                             CENTRALIZED INSOLVENCY OPERATION                 JEFFREY REISNER; KERRI LYMAN                    LUDWIGSPLATZ 9
4801 MAIN ST STE 1000                          2970 MARKET STREET                               840 NEWPORT CENTER DR STE 400                   GIEBEN 35390
KANSAS CITY MO 64112                           MAIL STOP 5-Q30.133                              NEWPORT BEACH CA 92660-6324                     GERMANY
                                               PHILADELPHIA PA 19104-5016



000147P001-1400S-059                           000146P001-1400S-059                             000158P001-1400S-059                            000159P001-1400S-059
KASHISHIAN LAW LLC                             KASIMA LLC                                       KLEHR HARRISON HARVEY BRANZBURG LLP             KLEHR HARRISON HARVEY BRANZBURG LLP
ANN KASHISHIAN, ESQ                            MICHAEL POLITI                                   DOMENIC E PACITTI;MICHAEL W YURKEWICZ           MORTON R BRANZBURG
501 SILVERSIDE ROAD                            100 ENTERPRISE DRIVE STE 505                     919 N MARKET ST STE 1000                        1835 MARKET ST 14TH FLOOR
WILMINGTON DE 19809                            ROCKAWAY NJ 07866                                WILMINGTON DE 19801-3062                        PHILADELPHIA PA 19103




000156P001-1400S-059                           000157P001-1400S-059                             004012P001-1400A-059                            000109P001-1400S-059
LATHAM & WATKINS LLP                           LATHAM & WATKINS LLP                             LAW OFFICE OF JEFFREY A SLOTT                   LAW OFFICE OF SUSAN E KAUFMAN LLC
ANDREW M PARLEN                                JASON B GOTT                                     15760 VENTURA BOULEVARD SUITE 1600              SUSAN E KAUFMAN, ESQ
885 THIRD AVE                                  330 NORTH WABASH AVE STE 2800                    ENCINO CA 91436                                 919 N MARKET ST STE 460
NEW YORK NY 10022                              CHICAGO IL 60611                                                                                 WILMINGTON DE 19801




000144P001-1400S-059                           000145P001-1400S-059                             000116P001-1400S-059                            004025P001-1400A-059
LOEB & LOEB LLP                                LOEB & LOEB LLP                                  LUSKIN STERN & EISLER LLP                       MARK M SHARF PC
VADIM J RUBINSTEIN,ESQ                         LANCE N JURICH                                   RICHARD STERN; STEPHAN E HORNUNG                MARK M SHARF ESQ
345 PARK AVE                                   10100 SANTA MONICA BLVD                          ELEVEN TIMES SQUARE                             HOWARD HUGHES CTR
NEW YORK NY 10154                              LOS ANGELES CA 90067                             NEW YORK NY 10036                               6080 CENTER DRIVE 6TH FLOOR
                                                                                                                                                LOS ANGELES CA 90045



000011P001-1400S-059                           004018P001-1400A-059                             000006P002-1400S-059                            000125P001-1400S-059
MICHIGAN DEPT. OF TREASURY, TAX POL. DIV.      MORRIS NICHOLS ARSHT AND TUNNELL LLP             OFFICE OF THE U.S. TRUSTEE                      ONE HUNDRED TOWERS LLC
ATTN: LITIGATION LIAISON                       DEREK C ABBOTT                                   LINDA RICHENDERFER                              CBRE INC
430 WEST ALLEGAN STREET                        MATTHEW B. HARVEY                                844 KING STREET                                 ATTN: VICE PRESIDENT, PROPERTY MANAGEMENT
2ND FLOOR, AUSTIN BUILDING                     1201 NORTH MARKET ST                             SUITE 2207                                      2049 CENTURY PARK EAST
LANSING MI 48922                               16TH FLOOR                                       WILMINGTON DE 19801                             STE 1950
                                               WILMINGTON DE 19801                                                                              LOS ANGELES CA 90067-3283


000126P001-1400S-059                           000127P001-1400S-059                             000131P001-1400S-059                            000132P001-1400S-059
ONE HUNDRED TOWERS LLC                         ONE HUNDRED TOWERS LLC                           PACHULSKI STANG ZIEHL & JONES LLP               PACHULSKI STANG ZIEHL & JONES LLP
JP MORGAN ASSET MGT. GLOBAL REAL ASSETS        ALLEN MATKINS LECK GAMBLE MALLORY & NATSIS LL    ROBERT J FEINSTEIN;SCOTT L HAZAN                COLIN R ROBINSON, ESQ
REAL ESTATE AMERICAS ATTN: BRIAN OKRENT, CEO   ATTN: ANTON N. NATSIS, ESQ.                      780 THIRD AVE, 34TH FLOOR                       919 N MARKET ST, 17TH FLOOR
2029 CENTURY PARK EAST                         1901 AVENUE OF THE STARS                         NEW YORK NY 10017                               WILMINGTON DE 19801
SUITE 4150                                     SUITE 1800
LOS ANGELES CA 90067                           LOS ANGELES CA 90067
                                                 Case 18-12012-LSS                      Doc 397   Filed 11/20/18            Page 14 of 16
                                                                                   Open Road Films, LLC, et al.
                                                                                        Federal Express
                                                                                         Exhibit Pages
Page # : 3 of 3                                                                                                                                                 11/19/2018 04:42:38 PM
000015P001-1400S-059                             000016P001-1400S-059                              000110P001-1400S-059                            000149P001-1400S-059
PAUL HASTINGS LLP                                PAUL HASTINGS LLP                                 PAUL HASTINGS LLP                               PILLSBURY WINTHROP SHAW PITTMAN LLP
SUSAN WILLIAMS                                   ANDREW V. TENZER                                  ANDREW V TENZER;SHLOMO MAZA                     KATHY A JORRIE, ESQ
1999 AVENUE OF THE STARS                         200 PARK AVENUE                                   75 EAST 55TH ST                                 725 SOUTH FIGUEROA ST STE 2800
27TH FLOOR                                       NEW YORK NY 10166                                 NEW YORK NY 10022                               LOS ANGELES CA 90017-5406
LOS ANGELES CA 90067



000128P001-1400S-059                             000114P001-1400S-059                              000115P001-1400S-059                            000136P002-1400S-059
PROCOPIO CORY HARGREAVES & SAVITCH LLP           REED SMITH LLP                                    REED SMITH LLP                                  REED SMITH LLP
GERALD P KENNEDY, ESQ                            MARSHA A HOUSTON;CHRISTOPHER O RIVAS              MICHAEL S SHERMAN                               KURT GWYNNE; JASON ANGELO
525 B STREET STE 2200                            355 SOUTH GRAND AVE STE 2900                      1901 AVE OF THE STARS STE 700                   1201 N. MARKET ST STE 1500
SAN DIEGO CA 92101                               LOS ANGELES CA 90071-1514                         LOS ANGELES CA 90067                            WILMINGTON DE 19801




000137P001-1400S-059                             000141P001-1400S-059                              000120P001-1400S-059                            000121P001-1400S-059
RICHARDS LAYTON & FINGER PA                      ROBINS KAPLAN LLP                                 SECURITIES & EXCHANGE COMMISSION                SECURITIES & EXCHANGE COMMISSION
D J DEFRANCESCHI;M J MERCHANT;B M HAYWOOD        HOWARD J WEG;MICHAEL T DELANEY                    NY REG OFFICE ATTN: BANKRUPTCY DEPT.            SEC OF THE TREASURY OFFICE OF GEN COUNSEL
ONE RODNEY SQUARE                                2049 CENTURY PARK EAST STE 3400                   BROOKFIELD PL                                   100 F ST NE
920 NORTH KING ST                                LOS ANGELES CA 90067                              200 VESEY ST STE 400                            WASHINGTON DC 20549
WILMINGTON DE 19801                                                                                NEW YORK NY 10281-1022



000123P001-1400S-059                             000140P002-1400S-059                              004009P001-1400A-059                            000106P001-1400S-059
SECURITIES & EXCHANGE COMMISSION                 SHEPPARD MULLIN RICHTER & HAMPTON LLP             SHUMAKER MALLORY LLP                            SIDLEY AUSTIN LLP
PHIL. OFC - ATTN: BANKRUPTCY DEPT.               EDWARD H TILLINGHAST, ESQ                         CLARISSE YOUNG SHUMAKER                         JENNIFER C HAGLE, ESQ
ONE PENN CENTER                                  MICHAEL T DRISCOLL, ESQ                           BRETT J. WASSERMAN                              555 WEST FIFTH ST 40TH FLOOR
1617 JFK BLVD. STE 520                           30 ROCKEFELLER PLAZA                              333 S GRAND AVE SUITE 3400                      LOS ANGELES CA 90013
PHILADELPHIA PA 19103                            NEW YORK NY 10112                                 LOS ANGELES CA 90071



000107P001-1400S-059                             000013P001-1400S-059                              000143P001-1400S-059                            000012P002-1400S-059
SIDLEY AUSTIN LLP                                SOCIAL SECURITY ADMINISTRATION                    STEPHEN SILVERMAN LAW                           US EPA REG. 3, OFFICE OF REG. COUNSEL
ANNIE C WALLIS, ESQ                              OFFICE OF THE GEN. COUNSEL, REGION 3              STEPHEN E SILVERMAN                             ATTN: BANKRUPTCY DEPT.
ONE SOUTH DEARBORN                               300 SPRING GARDEN STREET                          6945 E SAHUARO DRIVE STE 125                    1650 ARCH STREET
CHICAGO IL 60603                                 PHILADELPHIA PA 19123                             SCOTTSDALE AZ 85254                             PHILADELPHIA PA 19103




000133P001-1400S-059                             000134P001-1400S-059                              004019P001-1400A-059                            004023P001-1400A-059
VENABLE LLP                                      VENABLE LLP                                       VERITAS TECHNOLOGIES LLC                        VORYS SATER SEYMOUR AND PEASE LLP
JAMIE L EDMONSON;DANIEL A O'BRIEN                KEITH C OWENS                                     DAVID A LUCERO ESQ                              TIFFANY STRELOW COBB ESQ
1201 N MARKET ST STE 1400                        2049 CENTURY PARK EAST STE 2300                   DIRECTOR GLOBAL LITIGATION AND EMPLOYMENT LAW   52 EAST GAY ST
WILMINGTON DE 19801                              LOS ANGELES CA 90067                              2625 AUGUSTINE DR                               COLUMBUS OH 43215
                                                                                                   SANTA CLARA CA 95054



004016P001-1400A-059                             004017P001-1400A-059                              000112P001-1400S-059                            000139P001-1400S-059
WHITE AND WILLIAMS LLP                           WHITE AND WILLIAMS LLP                            WHITEFORD, TAYLOR & PRESTON LLC                 WYATT TARRANT & COMBS LLP
MARC S CASARINO                                  AMY E VULPIO                                      C. M. SAMIS; L.KATHERINE GOOD; AARON STULMAN    MARY L FULLINGTON
600 N KING STREET SUITE 800                      1650 MARKET STREET SUITE 1800                     THE RENAISSANCE CENTRE                          250 WEST MAIN ST STE 1600
WILMINGTON DE 19801                              PHILADELPHIA PA 19103                             405 NORTH KING ST., STE 500                     LEXINGTON KY 40507
                                                                                                   WILMINGTON DE 19801




           Records Printed :                84
Case 18-12012-LSS   Doc 397   Filed 11/20/18   Page 15 of 16
                                          Case 18-12012-LSS                    Doc 397   Filed 11/20/18          Page 16 of 16
                                                                             Open Road Films, LLC, et al.
                                                                                USPS Express Mail
                                                                                   Exhibit Page
Page # : 1 of 1                                                                                                                             11/19/2018 04:43:40 PM
000014P001-1400S-059                      000119P001-1400S-059                            000010P001-1400S-059                   000004P001-1400S-059
ARIZONA ATTORNEY GENERAL'S OFFICE         DELAWARE SECRETARY OF STATE                     FRANCHISE TAX BOARD                    INTERNAL REVENUE SERVICE
PO BOX 6123                               CORPORATIONS FRANCHISE TAX                      BANKRUPTCY SECTION, MS:A-340           CENTRALIZED INSOLVENCY OPERATION
MD 7611                                   PO BOX 898                                      PO BOX 2952                            PO BOX 7346
PHOENIX AZ 85005                          DOVER DE 19903-                                 SACRAMENTO CA 95812                    PHILADELPHIA PA 19101




000148P001-1400S-059                      000007P002-1400S-059
ROSENTHAL MONHAIT & GODDESS PA            US ATTORNEY FOR DELAWARE
NORMAN M MONHAIT;EDWARD B ROSENTHAL       CHARLES OBERLY C/O ELLEN SLIGHTS
919 N MARKET ST STE 1401                  1007 N. ORANGE STREET STE 700
P O BOX 1070                              PO BOX 2046
WILMINGTON DE 19899                       WILMINGTON DE 19899




         Records Printed :            6
